Citation Nr: 1823385	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for lumbar strain, to include as secondary to service-connected loss of use of right foot, right common peroneal nerve palsy with atrophy (hereinafter a "right foot disability").  

4.  Entitlement to service connection for bilateral knee degenerative joint disease (DJD), to include as secondary to service-connected right foot disability.

5.  Entitlement to a total disability evaluation based on individual unemployability based on service-connected disabilities (TDIU).  

6.  Entitlement to an effective date earlier than December 12, 2011 for the award of special monthly compensation (SMC) based on loss of use of the right foot, to include based on clear and unmistakable error (CUE) in a March 12, 1993 rating decision and an August 27, 2007 rating decision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1986 to February 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions in August 2009, July 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and Phoenix, Arizona.  Jurisdiction of the case is now before the RO in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A transcript of this hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his currently diagnosed depressive disorder not otherwise specified (NOS) is etiologically related to his active duty service.  

2.  The Veteran's alcoholism is the result of his willful misconduct.  

3.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed lumbar strain is proximately due to or the result of his service-connected right foot disability.  

4.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed bilateral knee DJD is proximately due to or the result of his service-connected right foot disability.  

5.  The correct facts as they were known at the time of the March 12, 1993 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.

6.  The March 12, 1993 rating decision that granted a 30 percent evaluation for a right peroneal nerve condition and did not infer and award SMC based on a loss of use of the right foot, was consistent with, and reasonably supported by, the evidence of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.

7.  The correct facts as they were known at the time of the August 27, 2007 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.  

8.  The August 27, 2007 rating decision that granted a 40 percent evaluation for impairment right peroneal nerve after excision of osteochondroma from right proximal fibula and did not infer and award SMC based on loss of use of the right foot, was consistent with, and reasonably supported by, the evidence of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.   

9.  There are no pending, unadjudicated claims for special monthly compensation based on loss of use of the right foot.      


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder NOS, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2017).

2.  The criteria to establish entitlement to service connection for alcoholism have not been met.  38 U.S.C. §§ 105, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.101, 3.102, 3.159, 3.303 (2017).

3.  The criteria to establish entitlement to service connection for lumbar strain, to include as secondary to service-connected right foot disability, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria to establish entitlement to service connection for bilateral knee DJD, to include as secondary to service-connected right foot disability, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.  The criteria for revision on the basis of CUE in the March 12, 1993 rating decision that granted a 30 percent evaluation for a right peroneal nerve condition, but did not infer and award SMC based on loss of use of the right foot have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 3.105(a) (2017).

6.  The criteria for revision on the basis of CUE in the August 27, 2007 rating decision that granted a 40 percent evaluation for impairment right peroneal nerve after excision of osteochondroma from right proximal fibula, but did not infer and award SMC based on loss of use of the right foot have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 3.105(a) (2017).

7.  The criteria for entitlement to an effective date earlier than December 12, 2011 for the award of SMC based on loss of use of the right foot have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

	Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis and psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

	
Acquired Psychiatric Disorder

The Veteran contends that he developed his current psychiatric disorder due to the harassment he experienced by his fellow soldiers during active duty service.  He recounts that when he underwent surgery in 1988 to remove a mass on his right leg, during the operation his peroneal nerve was damaged, causing what he described as complete right foot drop, and he became physically unable to participate in the Airborne training.  Because his fellow soldiers resented his continued presence in the Airborne unit, as he was taking a paratroopers slot despite being unable to perform the training associated with the unit, the Veteran said they began to harass him (e.g., had the word "leg" spray painted on his leg; was forced to walk to formations while he was wearing his foot brace, because the other soldiers declined to give him a ride; had his freshly polished boots tossed over a telephone wire, resulting in his failed inspection and extra duty assigned; had the lock on his walk locker changed and had to have the locker opened; and was generally isolated by his fellow bunkmates).  He said his depression began during his active duty service as a result of the mistreatment he received and his mental health symptoms continued after service.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is warranted.  

As a preliminary matter, the Board finds that the Veteran's account of his in-service harassment following his right leg surgery appear to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's personnel records confirm that he was assigned to A Company, 8th Psychological Operations Battalion (Airborne), 4th Psychological Operations Group (Airborne) in 1988 at Fort Bragg, North Carolina.  Although there is no evidence to corroborate the Veteran's reported harassment during service, his assertions are also not disputed by any evidence to the contrary.  Therefore, the Board finds that the Veteran did experience harassment while serving on active duty.  

Moreover, the evidence clearly demonstrates that the Veteran has a current diagnosis for depressive disorder.  See April 2009 and April 2013 VA examinations.  There is no evidence in the record to support that the Veteran has a diagnosis for PTSD that comports with DSM-IV or DSM-V criteria.  

The question remains whether the Veteran's currently diagnosed depressive disorder is etiologically related to his active duty service.  

The Board recognizes that there are conflicting medical opinions as to the etiology of the Veteran's depressive disorder.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In this case, the Board finds that April 2009 and April 2013 VA opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2009 examiner opined that the Veteran's depressive disorder was multifactorial in etiology, and therefore, the examiner was unable to conclude that his depressive disorder was associated with his service-connected general medical conditions without resorting to mere speculation.  No opinion was given that addressed the Veteran's assertion that his depressive disorder was the direct result of his in-service harassment.  The VA examiner did acknowledge that despite VA treatment records ascribing his depression to his non-service-connected stroke, the Veteran had been diagnosed with dysthymic disorder in 1996 prior to his 2003 stroke.  

Similarly, the April 2013 VA examiner opined that the Veteran's depressive disorder appeared to include multiple etiologies, including his stroke which caused him to be legally blind.  Accordingly, the VA examiner concluded that an opinion could not be provided without resorting to mere speculation.  Again no opinion addressing direct causation was provided.  For the reasons articulated above, the Board finds that these opinions have little probative value.  

By contrast, the record includes a February 2013 opinion from the Veteran's VA treating psychiatrist.  The VA treating psychiatrist opined that "[i]t is in my opinion that it is at least more likely than not that the depression and history of alcoholism and anxiety are related to the harassment he experienced while in military service, including the consequences of his surgery and clipping of the external popliteal nerve."  That determination was based on the VA treating psychiatrist's knowledge of treating the Veteran for the past six years and her review of his service treatment records and military personnel records.  As this opinion was based on the VA psychiatrist's expertise and experience as the Veteran's VA treating psychiatrist, a review of pertinent records, and consideration of the Veteran's lay assertions, the Board finds that the February 2013 opinion is the most probative evidence as to the etiology of the Veteran's depressive disorder.  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's current depressive disorder is etiologically related to his active duty service.  

Therefore, resolving all reasonable doubt in favor of the Veteran, his service connection claim for an acquired psychiatric disorder, diagnosed as depressive disorder, is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Alcoholism

The Veteran contends that during service, he drank alcohol to cope with the circumstances of the harassment he endured from his fellow soldiers.  He reported that he was briefly admitted to the Alcohol and Drug Abuse Program during service.  After his discharge, the Veteran indicated that his alcohol abuse continued until approximately 1997.  

An injury or disease incurred during service is deemed to have been incurred in the line of duty, unless it was the result of the person's own willful misconduct.  38 U.S.C. § 105 (2012); 38 C.F.R. § 3.301(a) (2017).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences, to include the abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2017).

For the purposes of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2017).  See also, 38 U.S.C. § 105 (2012); 38 C.F.R. § 3.1(m) (2017).

Compensation cannot be awarded pursuant to 38 U.S.C. §§ 105, 1131 (2012) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Veteran has not claimed his alcoholism is related to any of his service-connected disabilities or any other disability.  Rather, the Veteran has only stated only that the alcohol was used to cope with his in-service harassment, which was directly linked to service and as having had its onset in service.  

Unfortunately, as noted above, the law prohibits service connection for alcoholism or residuals of alcoholism on a direct basis, and there is no evidence of record that his alcoholism is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Furthermore, because the alcohol abuse was due to the Veteran's willful misconduct, and there is no clear evidence to suggest otherwise, service connection for alcoholism is not warranted as a matter of law.  

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for alcoholism.  38 U.S.C. §§ 105, 1131 (2012); 38 C.F.R. §§ 3.301, 3.303 (2017).

	Lumbar Strain and Bilateral Knee DJD

At his August 2017 Board hearing, the Veteran testified that his current back and bilateral knee problems developed as a result of his service-connected right foot disability.  He asserted that his right leg was shorter than his left leg, which caused him to develop a misaligned spine and to walk at an angle, resulting in his current disabilities.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for lumbar strain and bilateral knee DJD, on a secondary basis, is warranted.  

There is no dispute that the Veteran has a current diagnosis for lumbar strain and bilateral knee DJD and that he is currently service-connected for a right foot disability.  See May 2012 VA examination.

The Board recognizes that the record includes conflicting medical opinions as to the etiology of the Veteran's lumbar strain and bilateral knee DJD.  

As stated above, the Board is responsible for weighing conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection, taking into account the underlying bases for that opinion, and determining which one has more probative value.  See Wood v. Derwinski, supra; Owens v. Brown, supra; Nieves-Rodriguez v. Peake, supra.  

In this case, the Board finds that the May 2012 VA examiner's opinion is inadequate.  The May 2012 VA examiner opined that the Veteran's lumbar strain and bilateral knee DJD were less likely than not proximately due to or the result of the Veteran's service-connected right foot disability.  That opinion was based on the finding that medical literature did not support the theory of dysfunction in one joint and an altered gait causing dysfunction in another joint.  However, the May 2012 VA examiner did not provide an opinion addressing aggravation.  For purposes of an adequate secondary service connection opinion, both causation and aggravation must be addressed.  See Allen v. Brown, supra.  Accordingly, the Board finds that the May 2012 VA examiner's opinion has less probative value.  

By contrast, the record includes two private opinions, which collectively, address the etiology of the Veteran's lumbar strain and bilateral knee DJD.  In a June 2012 private opinion, Dr. D.L. indicated that he had reviewed the Veteran's complete medical history, noted his current back, bilateral knee and right foot symptoms, and described physical findings associated with his back, knees and legs (e.g., abnormal gait and right leg (85 centimeters (cm.)) shorter than his left leg (87 cm.), muscle atrophy in the right calf, and limited range of motion in the back and knees).  Overall, Dr. D.L. opined that the Veteran's "physical trauma, suffered during his military service is at least likely as not contributing to his condition of bilateral knee pain as well as his lower back pain."  

Additionally, in a July 2013 private opinion, Dr. P.K. noted that his office had served as the Veteran's primary care facility since March 2003.  Because of his complete foot drop, Dr. P.K. found that the Veteran had developed an antalgic gait with asymmetric weight bearing, left greater than right.  Another characteristic of the abnormal gait was the Veteran's muscle atrophy in his right calf.  Describing the process of altering one's walk to compensate for the injured side, Dr. P.K. noted that the actual time spent on the injured side is approximately 20 to 25 percent, not the needed 50 percent.  This causes added stress to the weight-bearing knee and is what eventually caused degenerative knee disease in one or both knees.  Dr. P.K. also found that while the Veteran wore an AFO (ankle and foot orthosis) brace for his complete foot drop, the added stress on his knee from having to flex abruptly to compensate for the limited plantar flexion of the ankle during the contact of the gait caused the Veteran knee pain.  Based on these findings, Dr. P.K. opined that the Veteran's antalgic gait had more likely than not caused his development of degenerative knee disease in both legs.  Moreover, Dr. P.K. explained that when there is an antalgic gait, there can also be a pelvic tilt, which is caused by limping when the person walks.  A review of the Veteran's x-rays by his chiropractor showed that there was a significant shift in the Veteran's pelvis with the right lower than the left.  With a pelvic tilt, the lower back is significantly unaligned and will cause lower back problems as shown by the Veteran's medical records.  Overall, Dr. P.K. concluded that the Veteran's "complete paralysis of the external popliteal (common peroneal) nerve on his right leg is at least as likely as not contributing to his condition of bilateral knee pain as well as his lower back pain."

Taken together, the Board finds that the June 2012 and July 2013 private opinions are the most probative evidence as to the etiology of the Veteran's lumbar strain and bilateral knee DJD.  The opinions provide a comprehensive rationale based on a review of the Veteran's medical records, citation of medical principles, and reliance on the Veteran's specific medical history.  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's lumbar strain and bilateral knee DJD were caused by his service-connected right foot disability.  

Therefore, resolving all reasonable doubt in favor of the Veteran, his service connection claims for lumbar strain and bilateral knee DJD are granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CUE and Earlier Effective Date

	Procedural and Factual Background

To provide overall context, the Board finds that a recitation of the relevant procedural and factual background is required with respect to the claims for revision of the March 12, 1993 and August 27, 2007 rating decisions on the basis of CUE and effective date earlier than December 12, 2011 for SMC based on loss of use of the right foot.

A longitudinal review of the record reveals that service treatment records detailed that following complaints for six months of right posterior leg pain, an x-ray on a routine examination revealed an osteochondroma at the proximal head of the fibula.  In July 1988, the Veteran was admitted to Walter Reed Army Medical Hospital where an operation to remove the osteochondroma of the right fibula was performed.  Post-operatively, an electromyography (EMG) and nerve conduction studies (NCS) confirmed that the Veteran had a significant decrease in peroneal nerve distribution and motor function and sensory changes.  Subsequent service treatment records in September 1988 revealed that the Veteran had shown no improvement in muscle function of right foot in dorsiflexion or eversion.  He was diagnosed with status post excision right proximal fibular osteochondroma with secondary peroneal nerve neuropraxia and foot drop.  

A December 1988 consultation report noted that the Veteran complained of having a Clydesdale-like gait on the right and being unable to bend his ankle up (dorsiflex).  An objective evaluation revealed that the Veteran had full range of motion of his bilateral lower extremities and no atrophy.  He was able to ambulate without foot slap.  Reflexes were 2+ bilaterally.  Sensation was intact throughout.  His right lower extremity strength examination was compromised by give-away weakness.  The results of an EMG study were suggestive of reinnervation of the selected muscles innervated by the right common peroneal nerve.  Overall, the consulting physician found no evidence of ongoing denervation.  

In February 1989, the Veteran filed a claim of service connection for injured nerve of the right leg.  

At an August 1989 VA examination, the Veteran reported having paresthesias in the right foot and weakness of dorsiflexion.  Objective findings showed that the Veteran's knee and Achilles' reflexes were 3/3 bilaterally, his sensation was intact throughout the leg and foot, propulsive force was 5/5, dorsiflexion strength was 4/5 on the right and 5/5 on the left.  A right tibia and fibula x-ray was essentially within normal limits.  The VA examiner diagnosed the Veteran with status post excision osteochondroma, right proximal fibula with subsequent right peroneal nerve damage, leading to partial foot drop.  

In a November 1989 rating decision, the RO granted service connection for status post excision osteochondroma right proximal fibula and assigned a noncompensable evaluation, effective February 9, 1989; and granted service connection for right peroneal nerve damage and assigned a 10 percent evaluation, effective February 9, 1989.  

In September 1992, the Veteran underwent another VA examination to determine whether his condition had shown any improvement.  An objective evaluation found that since the Veteran's operation during service where his right peroneal nerve was damaged, he had right drop foot.  He was unable to dorsiflex his right foot.  The VA examiner noted that the right foot was freely movable and it could be dorsiflexed 10 degrees and it could be plantar flexed to 45 degrees, but the patient was unable to flex his right foot voluntarily.  There was atrophy of the right tibial anterior muscle.  The damage seemed to have been to the motor nerves, specifically the peroneal nerve causing the right foot drop.  It impaired his ambulation and his ability to play sports.  The Veteran was diagnosed with peroneal damage secondary to osteochondroma removal in 1988.

In a March 1993 rating decision, the RO found that the results of the VA examination showed that the Veteran had severe neurological impairment of his service-connected right peroneal nerve damage.  The RO granted the Veteran a 30 percent increased evaluation for his right peroneal nerve damage, effective September 9, 1992, under Diagnostic Code 8521.  The Veteran did not appeal this decision, and it became final.  

Treating the Veteran's informal claim for a TDIU in January 2007 as an increased evaluation claim for his service-connected disabilities, the Veteran was afforded an April 2007 VA peripheral nerves examination.  Objective findings revealed loss of vibratory sensation on the right and loss of position sense on the right.  There was foot drop on the right and profound weakness in flexion and extension of the right ankle, so much so that the VA examiner concluded that there was no point in testing for range of motion.  He had almost no range of motion when asked to move his right ankle either to dorsiflex it or plantar flex it.  He was unable to even attempt to walk on his toes of his right foot.  Deep tendon reflexes were absent in the lower extremities at the knees and the ankles.  He was able to walk 90 feet from the waiting room to the examining room without assistive devices and had a grossly normal station and gait.  Based on the findings, the VA examiner diagnosed the Veteran with injury to the right peroneal nerve with almost complete foot drop and profound weakness of the right foot in dorsiflexion and plantar flexion.  

In an August 2007 rating decision, the RO granted a 40 percent increased evaluation for impairment right peroneal nerve after excision of osteochondroma from right proximal fibula, effective January 5, 2007, under Diagnostic Code 8521.  The RO indicated that under Diagnostic Code 8521, a 40 percent evaluation is assigned for complete paralysis whenever the following findings are shown: foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  The RO explained that because there was evidence of right foot drop with almost absent dorsiflexion and plantar flexion, a 40 percent evaluation was awarded.  The Veteran did not appeal this decision, and it became final.  

In December 2011, the Veteran filed a claim for SMC based on loss of use of the right foot.  In a July 2013 rating decision, the RO noted that the Veteran had been previously evaluated for impairment right peroneal nerve after excision of osteochondroma from right proximal fibula previously rated as 40 percent under Diagnostic Code 8521, and residual excision of osteochondroma from right proximal fibula rated as noncompensable, under Diagnostic Codes 5015-5262.  The RO explained that those conditions were now being evaluated under separate and distinct criteria for loss of use of the right foot, right common peroneal nerve palsy with atrophy under the rating schedule, as this more appropriately reflected the condition the Veteran had as well as allowed the RO to grant additional benefits.  In that same decision, the RO found that SMC was warranted because criteria regarding loss of use of the right foot were met from December 12, 2011.  

In January 2014, the Veteran filed a claim to revise the March 12, 1993 rating decision and August 27, 2007 rating decision on the basis of CUE.  The Veteran asserts that the RO's March 12, 1993 rating decision and August 27, 2007 contain CUE, because the rating decisions failed to grant SMC based on loss of use of the right foot.  Because SMC based on loss of use of the right foot was not claimed by the Veteran prior to the March 1993 and August 2007 rating decisions, the Veteran is essentially arguing that a claim for SMC based on loss of use of a foot should have been inferred, and subsequently awarded.  

In February 2014, the Veteran filed a claim for an effective date earlier than December 12, 2011 for SMC based on loss of use of right foot.  

	CUE

Unappealed rating decisions are final, and a final rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error, as provided in 38 C.F.R. § 3.105 . See 38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed or amended decision.

There is a three part test for clear and unmistakable error: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of clear and unmistakable error as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An error cannot be clear and unmistakable error unless it is absolutely clear that a different result would have ensued, but for the error.  38 U.S.C. § 7111(e).

With regard to clear and unmistakable error motions, the benefit of the doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell v. Principi, 3 Vet. App. 310 (1992)) (The benefit of the doubt doctrine is not applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involves more than a disagreement as to how the facts were weighed or evaluated).

At the time of the March 12, 1993 and August 27, 2007 rating decisions, applicable VA law provided as follows:  

A request for an increase in benefits should be inferred as a claim for special monthly compensation regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.

(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.

(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C. 1114(k); 38 CFR §§ 3.350(a)(2), 4.63.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis of external popliteal nerve (common peroneal) is characterized by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  38 U.S.C. § 1155; 38 C.F.R. § 4.124a.  

As a preliminary matter, the Board finds that the Veteran's CUE allegations have been asserted with sufficient specificity; therefore the Board may continue to address the claim on its merits.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

With regard to the Veteran's assertion that the March 12, 1993 rating decision granting a higher 30 percent evaluation for right peroneal nerve damage committed CUE when it failed to infer and award SMC based on loss of use of right foot, the Board disagrees.  

The record shows that the correct facts, as they were known at the time, were before the RO during the March 1993 rating decision; the record does not establish that the RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  

The Board finds that at the time of the March 12, 1993 rating decision, there was a tenable basis for the RO's decision to not infer and award a claim of SMC based on loss of use of the right foot.  At his September 1992 VA examination, neither complete foot drop nor complete paralysis of the common peroneal nerve was specifically mentioned.  The RO determined that the available findings showed the damage to his peroneal nerve causing right foot drop had impaired his ambulation and interfered with his ability to play sports.  A 30 percent evaluation was assigned based on evidence showing that he had severe neurological impairment of the right peroneal nerve.  

Based on the available evidence in the September 1992 VA examination report and elsewhere at the time of the March 12, 1993 rating decision, the Board finds that there was no CUE in the failure to infer and award a claim for SMC based on loss of use of the right foot.  While reasonable minds could differ on the weighing of the evidence and the conclusions reached, "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Because the Board finds that there was not CUE in the RO's failure to infer a claim for SMC based on loss of use of a foot in the March 12, 1993 rating decision, there was, similarly, no CUE in the RO's failure to award a claim for SMC based on loss of use of the right foot.

Similarly, the Board does not find that the RO committed CUE in its August 27, 2007 rating decision, when it failed to infer and award SMC based on a loss of use of the right foot.  

The record shows that the correct facts, as they were known at the time, were before the RO during the August 2007 rating decision; the record does not establish that the RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  

In this regard, the Board finds that at the time of the August 27, 2007 rating decision, there was a tenable basis for the RO's decision to not infer and grant a claim for SMC based on loss of use of the right foot.  In its August 27, 2007 rating decision, the RO found that the findings of the April 2007 VA examination demonstrated injury to the right peroneal nerve with almost complete foot drop and profound weakness of the right foot in dorsiflexion and plantar flexion.  Based on the overall objective findings, the RO found that there was evidence of right foot drop with almost absent dorsiflexion and plantar flexion, and assigned a 40 percent evaluation under Diagnostic Code 8521 for complete paralysis of external popliteal nerve (common peroneal).  For purposes of SMC, complete paralysis of the external popliteal nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C. 1114(k); 38 CFR §§ 3.350(a)(2), 4.63.  At the time of the August 27, 2007 rating decision, the evidence demonstrated complete paralysis and almost complete foot drop; however, there were no findings of characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.  

The Veteran has essentially argued that the findings of the April 2007 VA examination demonstrate that he is entitled to SMC based on loss of use of the right foot.  It is apparent that the Veteran has simply disagreed with how the medical evidence, which was before the RO in 2007, was evaluated.  As previously stated above, this argument does not serve as a basis for finding CUE in the August 27, 2007 rating decision.  See Fugo v. Brown, supra.  Accordingly, the Board finds that there was not CUE in the RO's failure to infer a claim for SMC based on loss of use of a foot in the August 27, 2007 rating decision, and there was, similarly, no CUE in the RO's failure to award a claim for SMC based on loss of use of the right foot.

Now, the Board is sympathetic to the Veteran's further argument that the subsequent recharacterization of his disability in the July 2013 rating decision as loss of use of right foot, right common peroneal nerve palsy with atrophy; its reevaluation under a different diagnostic code (Diagnostic Code 5166); and the award of SMC based on loss of use of the right foot demonstrates that he had been entitled to SMC since his right foot drop had been found in September 1992.  However, that argument relies on evidence that did not exist at the time of either the March 1993 or August 2007 rating decisions, and in evaluating CUE claims, the Board can only consider evidence available at the time of the decision.  

Thus, the Board concludes that the March 12, 1993 and August 27, 2007 rating decisions were adequately supported by the evidence of record, and it has not been shown that the applicable statutory and regulatory provisions were ignored or incorrectly applied, such that the outcome would have been manifestly different but for the error.  As the Veteran has not demonstrated CUE in the March 12, 1993 rating decision that granted a 30 percent evaluation for right peroneal nerve damage, but did not infer and award SMC based on loss of use of the right foot; and in the August 27, 2007 rating decision that granted a 40 percent evaluation for impairment of the right peroneal nerve after excision of osteochondroma from right proximal fibula, but did not infer and award SMC based on loss of use of the right foot, the claim for revision on the basis of CUE must be denied.  

	Earlier Effective Date 

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the general rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply. 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p)(2017); 3.155 (2017).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157 (b)(1) (2017), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104 (2012).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103 (f) (2017).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200 (2017). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the statement of the case or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302 (2017).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103 (2017).

The record shows that the Veteran initiated a claim for SMC based on loss of use of the right foot on December 12, 2011.  There were also no medical records or examinations received within one year prior to December 12, 2011, which addresses the loss of use of the right foot.  After the RO received the claim for SMC based on loss of use of the right foot, the Veteran was afforded a VA examination in April 2012, and based on the evidence provided during the April 2012 examination, he was granted SMC based on loss of use of the right foot, effective December 12, 2011.  

After a careful review of all of the subjective and clinical evidence, the Board finds that the December 12, 2011 claim constituted the earliest informal claim for SMC based on loss of use of the right foot.  The Board finds that this was the earliest communication received that could be construed as a new formal or informal claim for SMC based on loss of use of the right foot.  

The Board finds that the later April 2012 VA examination is the earliest evidence for which it is factually ascertainable that the criteria for SMC based on loss of use of the right foot are met.  Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a).  During the April 2012 VA examination, complete paralysis of the external popliteal (common peroneal) nerve with trophic changes in the right lower leg was found.  Such a disability picture was deemed by the RO to be sufficient to establish loss of use of the right foot for SMC purposes.  Id.  

Based on the above, the Board finds that the evidence of record reveals an informal claim for SMC based on loss of use of the right foot was received on December 12, 2011, and the earliest factually ascertainable date that the Veteran was entitled to SMC based on loss of use of the right foot is April 4, 2012.  Entitlement to SMC based on the loss of use of the right foot was not established prior to December 12, 2011.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for SMC based on loss of use of the right foot.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder NOS, is granted.

Entitlement to service connection for alcoholism is denied.  

Entitlement to service connection for lumbar strain, to include as secondary to service-connected right foot disability, is granted.  

Entitlement to service connection for bilateral knee DJD, to include as secondary to service-connected right foot disability, is granted.  

The claim for revision on the basis of CUE in the March 12, 1993 rating decision that granted a 30 percent evaluation for right peroneal nerve damage, but did not infer and award SMC based on loss of use of the right foot is denied.  

The claim for revision on the basis of CUE in the August 27, 2007 rating decision that granted a 40 percent evaluation for impairment of the right peroneal nerve after excision of osteochondroma from right proximal fibula, but did not infer and award SMC based on loss of use of the right foot is denied.  

Entitlement to an effective date earlier than December 12, 2011 for the award of SMC based on loss of use of right foot is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran's combined evaluation is currently 40 percent disabling.  Based on the Veteran's current evaluation for his service-connected disabilities, he does not satisfy the threshold minimum percentage rating requirements for a TDIU.  38 C.F.R. § 4.16.  

However, as discussed above, the Board has granted service connection for depressive disorder NOS, lumbar strain and bilateral knee DJD in this decision.  The AOJ will assign evaluations for these disabilities in the first instance.  Clearly, the AOJ has not had an opportunity to consider the Veteran's TDIU claim during this period in light of the Board's grant of service connection for depressive disorder NOS, lumbar strain and bilateral knee DJD.  

As a result of the grant of these service connection claims, the Veteran's combined evaluation will be adjusted, which would affect whether the Veteran's combined evaluation will now satisfy the threshold minimum percentage requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Since it would be premature to consider the Veteran's TDIU claim, a remand is required for the AOJ to assign evaluations for the Veteran's now service-connected depressive disorder NOS, lumbar strain and bilateral knee DJD and then adjudicate the Veteran's claim of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Assign disability evaluations for the Veteran's service-connected depressive disorder NOS, lumbar strain and bilateral knee DJD in the first instance.

2.  Then, readjudicate the TDIU claim.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2017).  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


